DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Objections
Claim 52 is objected to because of an informality, which can be corrected as follows:  In line 1, “one” should be replaced by –two--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al. (10,729,429).  Cohen et al. disclose, at least in figure 3 and col. 3, lines 15-42 and col. 5, lines 28-34; a wound closure device (300), the wound closure device comprising: a first suture segment (upper part of the suture shown in fig. .
Claims 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avelar et al. (8,961,560).  Avelar et al. disclose, at least in fig. 2D and col. 15, line 57 to col. 16, line 14; a wound closure device (240), the wound closure device comprising: a first suture segment (241) having a first suture configuration; a second suture segment .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 22-28, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (10,729,429) in view of Totakura et al. (5,383,904).  Cohen et al. disclose the invention substantially as claimed, wherein the first suture segment has a first proximal end and a fist distal end, and the second suture segment has a second proximal end and a second distal end.  However, Cohen et al. do not explicitly disclose that the first distal end has a first stop element integrally formed therefrom, the second distal end has a second stop element integrally formed .
	Totakura et al. teach, at least in figure 1 and col. 1, line 62 to col. 2, line 25; a similar wound closure device including a first distal end having a first stop element (14) integrally formed therefrom, a second distal end having a second stop element (22, adjacent to 20b) integrally formed therefrom, wherein the connecting section comprising at least a portion of the first stop element laminated to (i.e., adhered to or coated with) at least a portion of the second stop element, wherein the device further comprises a third stop element (22, adjacent to 20a) separate from the first and second suture segments and first and second stop elements, and wherein the connecting section comprises at least a portion of the third stop element laminated to (i.e., adhered to or coating) at least a portion of the first and second stop elements.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Totakura et al., to modify the device of Cohen et al., so that it includes stop elements as claimed. Such modifications would prevent undue cutting of tissue by the device and would stiffen the suture segments to decrease the probability of tangling or twisting of the suture segments during use.
Cohen et al. also disclose, at least in figure 3 and col. 3, lines 15-42 and col. 5, lines 28-34; a wound closure device (300), the wound closure device comprising: a first 
Cohen et al. further disclose a wound closure device, the wound closure device (300) comprising:  42 of 47ETH591 OUSNPa first suture segment (upper part of the suture shown in fig. 3) comprising a first filamentary element and a first plurality of barbs (13), the first suture segment having a first proximal end and a first distal end; a second suture segment (lower part of the suture shown in fig. 3) comprising a second filamentary element, the second suture segment having a second proximal end and a second distal end; and a 
However, Cohen et al. do not explicitly disclose that the first proximal end has a needle attached thereto and the first distal end has a first stop element integrally formed therefrom, the second proximal end has a needle attached thereto and the second distal end has a stop element integrally formed therefrom, the connecting section comprising at least a portion of the first stop 41 of 47ETH591 OUSNP element laminated to at least a portion of the second stop element, wherein the device further comprises a third stop element a separate from the first and second suture segments and first and second stop elements, wherein the connecting section comprises at least a portion of the third stop element laminated to at least a portion of the first and second stop elements. 
Totakura et al. teach, at least in figure 1 and col. 1, line 62 to col. 2, line 25; a similar wound closure device including a first proximal end having a needle (16a) .
Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (10,729,429) in view of Totakura et al. (5,383,904), and further in view of Wu (2005/0267532).  Cohen et al. in view of Totakura et al. disclose the invention substantially as claimed, wherein the first plurality of barbs (13, in Cohen et al.) comprise symmetric barbs.  However, Cohen et al. in view of Totakura et al. do not explicitly disclose that the second plurality of barbs comprise spiral barbs.  Nevertheless, Cohen et al. disclose, in col. 3, lines 25-28, that barbs may be “spaced at .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (10,729,429).  Cohen et al. disclose the invention substantially as claimed, but do not explicitly disclose that first suture segment comprises a first filamentary element having a first length and the second suture segment comprises a second filamentary element having a second length, wherein the first and second lengths are different.  Nevertheless, Cohen et al. disclose, in col. 3, lines 25-28, that barbs may be “spaced at the same or different lengths according to the type of tissue being manipulated and/or procedure performed.”  This statement suggests that lengths of the filamentary elements may be varied and/or different in order to accommodate barbs spaced at different lengths and that the lengths may be chosen according to the type of tissue being manipulated and/or the procedure being performed. Thus, it would have been an obvious matter of design choice to size the first and second lengths, so that the lengths are different, if such a configuration is suitable for use in the tissue being manipulated or the procedure being performed.  In other words, changes in lengths of filamentary elements is within the level of ordinary skill in the art.
Claims 11-13, 20, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (10,729,429) in view of Totakura et al. (5,383,904), and further in view of Schmieding (8,012,171).  Cohen et al. in view of Totakura et al. disclose the invention substantially as claimed, but do not explicitly disclose the first suture segment comprises a first polymer material and the second suture segment comprises a second polymer material, wherein first and second polymer materials are the same, wherein the first and second polymer materials are different, wherein the first suture configuration has a first color and the second suture configuration has a second color, wherein the first and second colors are different from each other.  Schmieding teaches, at least in figures 1 and 2 and col. 3, lines 13-57 and col. 4, lines 48-60; a suture including a first suture segment comprises a first polymer material (e.g., PBO) and a second suture segment comprising a second polymer material (e.g., PBO or PLLA), wherein first and second polymer materials are the same (e.g., PBO), wherein the first and second polymer materials are different (PBO is different from PLLA.), wherein a first suture configuration has a first color (e.g., black) and a second suture configuration has a second color (e.g., white), wherein the first and second colors are different from each other.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Schmieding, to modify the suture segments of Cohen et al. in view of Totakura et al., so that they comprise the polymer materials and colors as claimed.  Polymer materials allow the suture segments to have tie ability, tie down characteristics, and bioabsorbability as desired, while colors would allow segments of the suture to be easily distinguished and .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (10,729,429) in view of Totakura et al. (5,383,904) and Schmieding (8,012,171), and further in view of Goraltchouk et al. (2011/0046669).  Cohen et al. in view of Totakura et al. and Schmieding disclose the invention substantially as claimed, but do not explicitly disclose that the first and second polymer materials are non-polar materials configured to be plasma treated to create a polar substrate prior to forming the connecting section.  Goraltchouk et al. teach, at least in paragraphs [0200]-[0202], [0207], and [0210];  a suture including first and second polymer materials are non-polar materials (e.g., copolymers of “acrylic, vinyl, siloxane, and/or norbornene units”) configured to be plasma treated (“electrical stimulation”) to create a polar substrate (i.e., a substrate with “dielectric anisotropy,” according to para. [0207]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Goraltchouk et al., to modify the device of Cohen et al. in view of Totakura et al. and Schmieding, so that it comprises the first and second polymer materials as claimed.  Such a modification would allow the barbs of the suture segments to be shaped and positioned as desired when the suture segments are plasma treated.
Claims 41-45, 49-51, 53-55, and 59 are rejected as being unpatentable over Avelar et al. (8,961,560).  Avelar et al. disclose the invention substantially as claimed, wherein the third suture configuration comprises a third plurality of barbs, wherein the first plurality of barbs have a first shape, and the second plurality of barbs have a second shape.  However, Avelar et al. do not explicitly disclose that the third suture 
Nevertheless, Avelar et al. disclose, in col. 14, lines 42-65; that the wound closure device (i.e., a “heterofunctional self-retaining suture system”) may comprise suture configurations including variations, as desired, in “suture length, suture diameter, suture material, suture manufacturing process, suture coating, suture texture, suture surface treatment, associated pharmaceuticals, suture shape-memory features, suture strength, suture elasticity, suture hardness, suture absorbability, retainer [barb] configuration, retainer dimensions, retainer distribution, and retainer elevation.”  Thus, it would have been a matter of obvious design choice to size the barbs, filaments, and In re Rose, 105 USPQ 237 (CCPA 1955.  Moreover, it would have been obvious to one having ordinary skill before the effective filing date of the claim to choose polymer materials for the suture segments as desired, since it has been held to be within the general skill of a worker in the art to select known materials on the bases of their suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Avelar et al. (8,961,560) in view of Wu (2005/0267532).  Avelar et al. disclose the invention substantially as claimed, wherein the first plurality of barbs (at the first suture segment, 241) comprise symmetric barbs.  However, Avelar et al. do not explicitly disclose that the second or third plurality of barbs comprise spiral barbs.  Nevertheless, Avelar et al. disclose, in col. 14, lines 61-63; that barbs (retainers) may be varied in configuration and distribution along a suture segment.  Wu teaches, at least in figure 2 and paragraph [0042], a device including a plurality of spiral barbs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Wu, to modify the second or third plurality of barbs of Avelar et al., so that they are spiral barbs. Such a modification would allow a suture segment, if so desired by a user, to have a better hold on tissue in all directions.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Avelar et al. (8,961,560) in view of Goraltchouk et al. (2011/0046669).  Avelar et al. disclose the invention substantially as claimed, but do not explicitly disclose that at least two of the .
Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Avelar et al. (8,961,560) in view of Cohen et al. (10,729,429).  Avelar et al. disclose the invention substantially as claimed, but do not explicitly disclose that the third filamentary element comprises a monofilament or a multi-filament.  Cohen et al. teach, in col. 5, lines 30 and 31; a filamentary element comprising a suitable monofilament or multi-filament.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Cohen et al., to modify the third filamentary element of Avelar et al., so that it comprises a monofilament or multi-filament. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a monofilament or multi-filament for the third filamentary element of Avelar et al., since selecting a filament or multi-. 
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Avelar et al. (8,961,560) in view of Schmieding (8,012,171).  Avelar et al. disclose the invention substantially as claimed, wherein the suture configurations may be marked (according to col. 14, lines 40 and 41).  However, Avelar et al. do not explicitly disclose that the first suture configuration has a first color, the second suture configuration has a second color, and the third suture configuration has a third color, wherein at least one of the first, second, and third colors is different from the others.  Schmieding teaches, at least in figures 1 and 2 and col. 2, lines 9-21 and col. 3, lines 13-57 and col. 4, lines 48-60; a suture including a first suture configuration having a first color (e.g., black), a second suture configuration having a second color (e.g., white), and a third suture configuration having a third color (e.g., translucent, “a different tracing pattern,” or “distinct coding patterns”), wherein at least one of the first, second, and third colors is different from the others.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Schmieding, to modify the suture configurations of Avelar et al., so that they comprise colors as claimed.  Colors would allow configurations of the sutures to be easily distinguished and allow the direction of travel of suture in tissue to be readily evident to a user of the device.

Allowable Subject Matter
Claims 46 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a wound closure device, the wound closure device comprising, inter alia: a first suture segment having a first suture configuration; a second suture segment having a second suture configuration, the second suture segment being different than the first suture segment; a third suture segment having a third suture configuration, the third suture segment being different than at least one of the first and second suture segments; and a connecting section configured to provide a transition from the first suture segment to the second suture segment, wherein the first suture configuration comprises a first plurality of barbs, wherein the second suture configuration comprises a second plurality of barbs, wherein the third suture configuration comprises a third plurality of barbs, wherein the first suture segment has a first proximal end and a first distal end, the first distal end having a first stop element integrally formed therefrom, the second suture segment has a second proximal end and a second distal end, the second distal end having a second stop element integrally formed therefrom, and the third suture segment has a third proximal end and a third distal end, the third distal end having a third stop element integrally formed therefrom, and wherein the connecting section comprises at least a portion of the first stop element laminated to at least a portion of the second stop .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chervitz et al. (5,645,568), Kosa et al. (2015/0119933), and D’Agostino et al. (9,675,341) teach wound closure devices.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771